Filed 10/10/13 P. v. Guerrero CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F065105

                   v.                                                    (Super. Ct. No. SF016333A)

FRANK GUERRERO,                                                                      OPINION

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Judith K.
Dulcich, Judge.
         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-


*        Before Wiseman, Acting P.J., Poochigian, J., and Peña, J.
       Pursuant to a plea agreement, appellant, Frank Guerrero, pleaded no contest to
assault by means of force likely to cause great bodily injury by a person confined in state
prison (Pen. Code, § 4501) and admitted an enhancement allegation that he had served a
prison term for a prior felony conviction (Pen. Code, § 667.5, subd. (b)). Consistent with
the plea agreement, the court imposed a prison term of three years, consisting of the two-
year lower term on the instant offense plus one year on the prior prison term
enhancement. Insofar as the record reveals, appellant did not request, and the court did
not issue, a certificate of probable cause.
       Appellant’s appointed appellate counsel has filed an opening brief which
summarizes the pertinent facts, with citations to the record, raises no issues, and asks that
this court independently review the record. (People v. Wende (1979) 25 Cal. 3d 436.)
Though advised by this court that he could submit additional briefing, appellant has not
done so.
                                              FACTS
       The report of the probation officer states the following: On April 17, 2011, a
correctional officer at Wasco State Prison saw two inmates, appellant and Daniel
Valenzuela, rush out of cell 221 and into cell 222. “Thereafter, [the officer] heard
scuffling and screaming noises coming from cell 222.” Officers responded to cell 222
and saw appellant run out of the cell and “assume[] a prone position,” and Valenzuela,
inside the cell, standing over the victim, Guadalupe Ortiz. According to a subsequently
conducted medical evaluation, Ortiz “suffered a fractured left side sinus cavity and a
laceration underneath the left eye requiring four sutures to close the wound.”
                                       DISCUSSION
       Following independent review of the record, we have concluded that no
reasonably arguable legal or factual issues exist.



                                                2
                            DISPOSITION
The judgment is affirmed.




                                 3